DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s argument for claim 1 regarding automatically changing during operation of the plurality of rig equipment a usage of the plurality of rig equipment to maintain health index of the plurality of rig equipment between upper and lower threshold values have been fully considered but in moot in view of newly cited reference Mock in combination with prior art of record Sauders et al. Mock explicitly teaches monitoring the motor torque (motor health index) during the drilling operation in a downhole and changing usage of the motor so motor can operate between optimum range of operation which includes operating between lower torque threshold and upper torque threshold in [0124] thus optimizing motor operation maintaining motor health. Someone of ordinary skill in the art can apply the teachings of determining health index of plurality of rig equipment as taught by Sauders et al. where the rig equipment usage is automatically changed to maintain health index of the rig equipment between upper and lower threshold values as taught by Mock to ensure the rig equipment are operated 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9,11,12,14,16,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauders 1(US 20150354349 A1) in view of Mock (US 20160090832 A1).
The teachings of Sauder as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 1 Sauders teaches, a drilling rig health management system,
comprising:
a drilling rig site comprising a plurality of rig equipment for drilling rig
operations (sub-systems of the drilling rig monitored by sensors, [0006] and [0026]);
and a health management system (monitoring system 25) located on the drilling rig site (monitoring system installed at the well site) and configured to
determine a health index of the plurality of rig equipment (health of plurality of the sub-systems on site determined based on various sensor data in Boolean combination of various status, weighted sum and thresholds in a traffic light format indicating overall 2);
wherein the health management system (monitoring system 25, [0041]) compares the health index (overall index) during operation of the plurality of rig equipment to threshold values (risk profiles) to determine a health of the plurality of rig equipment (calculated overall health compared to risk profiles to determine health indicator indicating subsystem functionality measure and performance measure for each subsystem, [0047]).
Sauders does not explicitly teach the details of upper and lower threshold values and automatically changing the usage of plurality of rig equipment to maintain the health index of the plurality of rig equipment between the upper and lower threshold values. However Sauder et al. explicitly teaches comparing the health index of plurality of rig equipment to risk profiles having various thresholds to determine the measure of functionality and performance of the plurality of rig equipment. The thresholds can include upper and lower threshold values to accurately determine health index of the plurality of rig equipment. 
Mock teaches the details of upper and lower threshold values and wherein the health control system is configured to automatically change, during the operation of the plurality of rig equipment, a usage of the plurality of rig equipment (motor torque) to maintain the health index of the plurality of rig equipment between the upper and lower threshold values (an automatic controller 3 of the motor (rig equipment) during operation and automatically changes the motor torque by taking certain actions when motor torque exceeds upper threshold or falls below lower threshold to maintain operation of the motor between the upper and threshold values of motor torque for efficient operation, [0123] and [0124]).
Therefore it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to apply the teachings of determining health index of plurality of rig equipment as taught by Sauders  where the rig equipment usage is automatically changed to maintain health index of the rig equipment between upper and lower threshold values as taught by Mock to ensure the rig equipment are operated at an optimum range without sacrificing rig equipment health and thus making the rig operation efficient as Mock mentioned in [0014],
“The present invention provides an electrical controller for an anti-stall tool that controls WOB during drilling operations, resulting in improved overall drilling efficiency. The present invention also provides methods of drilling optimization through the use of downhole devices.”

Sauders teach:
[0041] The visual representations, which can be presented by the monitoring system 25 at the DISP 53, can provide indications of the overall "health" of the one or more subsystems by way of one or more surface sensors, or one or more sub-surface sensors, or both at each of the wells 4, at the drilling rig, at the control systems for the BOP stack 18, or combinations thereof. In embodiments, the "health" of the subsystem can refer to the functionality and performance as determined based on conditions including, but not limited to, historical data and operator experience. In embodiments, the visual representations can be presented in a binary "traffic light" format that indicates two levels of health, e.g., the color green representing fully functional and the color yellow representing a health issue. Likewise, the visual representations can be presented in any "traffic light" 
the color red representing poor health)........

[0042] In some embodiments, two or more of the sensors for the one or more
subsystems can be combined to represent a single visual representation using a variety
of techniques. For example, the more than one sensor data can be combined using a
simple Boolean combination of various status and thresholds, a weighted sum4, a linear
combination of normalized inputs, or an artificial intelligence type of combination of the
input measurements and information.
Regarding claim 2 combination of Sauders and Mock teach the drilling rig health management system of claim1. In addition Sauders teaches, wherein the health management system comprises one or more sensors disposed in and/or on the plurality of rig equipment to measure health data (sensors installed at the wells and at rig indicating one or more subsystems overall health, [0006], [0041] and [0037]).

Regarding claim 4 combination of Sauders and Mock teach the drilling rig health management system of claim1. In addition Sauders teaches, wherein the upper and lower threshold values (in view of Mock) are static (predefined risk profiles - threshold values are static, [0047]).

Regarding claim 5 combination of Sauders and Mock teach the drilling rig health management system of claim1. In addition Sauders teaches, wherein the upper and lower threshold values (Mock) are adaptive (risk profiles are updated with new rule sets and heuristics - threshold values are adaptive, [0048] and [0047]).
wherein the
health management system further compares a measured signature of the health index to an expected health index signature to determine a health of the plurality of rig equipment (calculated overall subsystem health - health index compared to risk profiles -thresholds to determine subsystem health indicator in terms of colors such as green means subsystem is at good health and yellow means questionable health, [0041] and [0047]).
Regarding claim 9 combination of Sauders and Mock teach the drilling rig health management system of claim 1. In addition Sauders teaches, the drilling rig health management system of claim 1, wherein the health management system is configured to track the health index over time (quick view of the past health history of one or more subsystems, in addition to current health of the subsystem, [0053]).
Regarding claim 11 combination of Sauders and Mock teach the drilling rig health management system of claim 1. In addition Sauders teaches, the drilling rig health management system of claim 1, wherein the health index is determined for each (subsystem overall health) of the plurality of rig equipment (one or more subsystems have plurality of rig equipment, [0006] and [0041]).

Regarding claim 12 combination of Sauders and Mock teach the drilling rig health management system of claim 1. In addition Sauders teaches, the drilling rig health management system of claim 1, wherein the health index is determined for a combination of the plurality of rig equipment (overall health of the subsystem consists various combination of multiple sensor data for plurality of equipment, [0041] and [0042]).
Regarding claim 14 combination of Sauders and Mock teach the claimed drilling rig health management system. Therefore together they teach the method for managing the health of rig equipment implementing the functional limitations of the drilling rig health management system as discussed in claims 1 and 2.
Regarding claim 20 combination of Sauders and Mock teach the claimed drilling rig health management system. Therefore together they teach the method for managing the health of rig equipment implementing the functional limitations of the drilling rig health management system as discussed in claim 7.

Claims 8,10,13,15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sauders 5(US 20150354349 A1) in view of Mock (US 20160090832 A1) and Ghaffari et al.6 (US 20160371957 A1).
The teachings of Sauder and Ghaffari et al. as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 8 combination of Sauders and Mock teach the drilling rig health management system of claim 7.

Ghaffari et al. teaches, the comparison includes comparison of one or more of: values and durations of slopes (variance values, and higher moments such as kurtosis), maximum and minimum values of spikes, and/or quantity of spikes and slopes (variance values, and higher moments such as kurtosis, [0050]), maximum and minimum values of spikes, and/or quantity of spikes and slopes (variance values, and higher moments such as kurtosis, [0050]7).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the system of monitoring health index of rig equipment as taught by Sauders and Mock to compare measured health index signature, interpreted as sensor data analyzed to determine overall subsystem as health index including duration of slopes such as Kurtosis as taught by Ghaffari et al. to further verify the operational health of the equipment for making effective changes on rig equipment operation based on equipment health.

Regarding claim 10 combination of Sauders and Mock teach the drilling rig health management system of claim 9.
Neither in combination nor individually Sauders and Mock teach extrapolating health index over time to predict a future health index.
the health management system extrapolates (linear or logistics regression) the health index tracked over time to predict a future health index (predict future equipment performance from extrapolation, [0050]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to modify the system of monitoring health index of rig equipment as taught by Sauders and Mock to predict future health index (equipment performance) to further verify the operational health of the equipment for making effective changes on rig equipment operation based on current and predicted future equipment health to prevent equipment failure increasing operational efficiency of the oil rig system.

Regarding claim 13 combination of Sauders and Mock teach the drilling rig health management system of claim 1.
Neither in combination nor individually Sauders and Mock teach the health index of the plurality of rig equipment is affected by other pieces of rig equipment. Ghaffari et al. teaches, the health index of the plurality of rig equipment is affected by other pieces of rig equipment ([0028]8
and [0029]).

Regarding claim 15 combination of Sauders and Mock teach the method of claim 14.
Neither in combination nor individually Sauders and Mock teach detecting a failure for plurality of equipment but teaches to shutdown equipment to prevent potential failure in [0009].
Ghaffari et al. teaches, wherein the monitoring further comprises detecting a failure of the plurality of equipment ([0031]9).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to which the claimed invention
pertains to modify the system of monitoring health index of rig equipment as taught by
Sauders and Mock to detect a failure for plurality of equipment as taught by Ghaffari et al. to monitor operational health of multiple devices for making effective changes on rig
equipment operation based on health of the devices in the rig equipment system.

.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sauders 10(US 20150354349 A1) in view of Mock (US 20160090832 A1) and Brecheisen (US 10107295 B1).
Regarding claim 18 combination of Sauders and Mock teach the method of claim 14 and upper and lower threshold values.
Neither in combination nor individually Sauders and Mock explicitly teach adjusting the threshold values depending on rig operations. However Sauders explicitly teaches adjusting the risk profiles interpreted as threshold updated with new rule sets and heuristics in [0048] and [0047]) as needed to increase overall system operation efficiency.
Brecheisen teaches adjusting the threshold values depending on rig operations (based on pump operation during different weather, the threshold range is updated accordingly, Col. 43 lines 25-40).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to which the claimed invention
pertains to modify the method of monitoring health index of rig equipment having upper and lower threshold values as taught by Sauders and Mock wherein the threshold values are adjusted based on rig equipment operation as taught by Brecheisen to 
“However, adjustments may be needed as the pump continues to operate because of changed conditions that affect the optimization parameters (e.g., resource depletion from the well as a result of the extraction, changing of the wanted resource type, changes in the weather, climate, temperature, and other factors over time and other conditions)”.
Brecheisen teach:

(Col. 43 lines 25-40)  In an embodiment, the threshold range for the hydraulic fluid level, pressurized fluid pressure, resource pressure, and/or other maintenance levels may be pre-determined or determined dynamically as the pump is in operation. For example, the pump device 3300 may determine the threshold range, either dynamically during the operation of the pump or statically using formula, looking tables, or the like based on a maintenance schedule of the pump for given parameters such as location of the pump, weather, and other parameters (e.g., the minimum hydraulic fluid level requirement
may be lower for a pump in cold weather and in high  altitude). In another example, the threshold range may be set, either statically or dynamically, through the network
based on analysis in conjunction with other pump devices, human operator input, or other considerations.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reason for objecting to claim 22 is that neither in combination nor individually Sauders et al., Mock and Brecheisen teach that the upper and lower threshold values are based on weather conditions at or approaching the drilling rig site.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edwards et al. (US 20090132458 A1) teaches a drilling operation on a wellbore method where the weight on the drill bit is monitored and automatic actions are taken to 
Mazrooee et al. (US 20200056466 A1) teaches an adaptive hydraulic fracturing controller which monitor the flow rate of the pump system where the flow rate is controlled to operate between upper and lower threshold values. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:00am - 3:00pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/A.S./           Examiner, Art Unit 2115                                                                                                                                                                                             


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art of record
        2 Paragraphs cited to further reinforce the teaching of determining health index for plurality of rig
        equipment on site as taught by Sauders.
        3 To someone of ordinary skill in the art, in view of Sauders et al. health index of plurality of rig equipment can be monitored instead of just one rig equipment (motor) and change usage of the plurality rig equipment to operate between upper and lower threshold values in view of Mock with reasonable expectation of success. 
        4 Overall health - health index calculated by combination of Boolean combination of various status,
        weighted sum and thresholds.
        5 Prior art of record
        6 Prior art of record
        7 Comparing values of maximum, minimum or slopes as measured signatures to the large cohort or
        relevant values or previously stored values as expected signatures to determine health of the equipment.
        8 Monitoring changes in device performance and condition such as temperature (health index), the other
        sensors are activated or other devices change their operation to compensate the operation of a degrading
        health index device in the rig equipment.
        9 There are multiple sensing devices 110 installed on the rig equipment or on some other equivalent
        system as shown in Fig.3 and Fig.4 monitoring a failure for plurality of equipment on each area of the rig
        equipment.
        10 Prior art of record